DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 2 corresponding to Figs.3, 4, 5 in the reply filed on 06/29/2021 is acknowledged. The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all species in the single application. This is found persuasive; therefore, the election/restriction requirement mailed on 05/14/2021 has been withdrawn.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein each of the p-type field control layer and the n-type field control layer comprising a respective edge region located closer to the optical waveguide and a respective central region located farther away from the optical waveguide,
wherein: the n-type field control layer has a thickness in a range of 100 - 400 nanometers (nm) and comprises silicon (Si) doped by a n-type dopant, the edge region thereof having a doping concentration in a range of 5e14 - 5e16 per cubic centimeter (cm-3), the central region thereof having a doping concentration in a range of 2e17 - 5e18 cm-3,
the p-type field control layer has a thickness in a range of 30 - 300 nm and comprises Si doped by a p-type dopant, the edge region thereof having a doping concentration in a range of 1e17 - 3e18 cm-3, the central region thereof having a doping concentration in a range of 8e16 - 2e18 cm-3”, as recited in claim 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 2018/0102442 A1, hereinafter refer to Wang).
Regarding Claim 1: Wang discloses a monolithic avalanche photodiode (APD) configured to receive an incident light (see Wang, Fig.25 as shown below and ¶ [0038]- ¶ [0039]), comprising:

    PNG
    media_image1.png
    555
    662
    media_image1.png
    Greyscale

an optical coupler capable of receiving the incident light (note: the top portion of holes structure 2412 and the semiconductor pillar between holes 2412 is equal to the claimed optical coupler region can have depth deeper in some cases partially into the multiplication layer, or  partially into the N cathode layer) (see Wang, Fig.25 as shown above and ¶ [0255]- ¶ [0256]);
2432) disposed below the optical coupler, the optical reflector (2432) capable of reflecting at least a portion of the incident light to the optical coupler (see Wang, Fig.25 as shown above and ¶ [0256]); 
an active region (see Wang, Fig.25 as shown above), comprising:
an absorption layer (I Si and/or GeSi and/or Ge) (see Wang, Fig.25 as shown above, ¶ [0182], ¶ [0251], and ¶ [0255]); 
an epitaxial structure (note: the bottom N Si, I Si, and P Si/GeSi, P Si/GeSi equals to the claimed epitaxial structure) (see Wang, Fig.25 as shown above, ¶ [0198]- ¶ [0199], and ¶ [0255]- ¶ [0256]); and 
a pair of electrical conductors (Anode/Cathode) (see Wang, Fig.25 as shown above); and
an optical waveguide (note: the optical coupler is integrally formed on the upper surface of the optical waveguide; therefore, the lower portion of the holes structure 2412 and the semiconductor pillar between holes 2412 is equal to the claimed optical waveguide) capable of guiding the incident light received by the optical coupler to the active region (see Wang, Fig.25 as shown above and ¶ [0464]), wherein: 
the absorption layer (I Si and/or GeSi and/or Ge) is capable of converting the incident light into a photocurrent (see Wang, Fig.25 as shown above),
the epitaxial structure (note: the bottom N Si, I Si, and P Si/GeSi, P Si/GeSi equals to the claimed epitaxial structure) is capable of amplifying the photocurrent into an amplified photocurrent by avalanche multiplication (see Wang, Fig.25 as shown above), and
anode/cathode) is capable of conducting the amplified photocurrent (see Wang, Fig.25 as shown above).
Note: Wang is silent upon explicitly disclosing the functions of the absorption layer, the epitaxial structure, and the pair of electrical conductors; however, Wang teaches identical or substantially identical absorption layer, epitaxial structure, and pair of electrical conductors as shown above. Therefore, the discovery of a scientific explanation for the prior art’s functioning, does not render the old structure patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). see MPEP §2112.I, see MPEP §2112.01.I
In addition, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP §2114.II
Regarding Claim 3: Wang discloses a monolithic avalanche photodiode (APD) configured to receive an incident light as set forth in claim 1 as above. Wang further teaches wherein the absorption layer (I Si and/or GeSi and/or Ge) comprises intrinsic germanium (Ge), silicon-germanium (SiGe) alloy or silicon-germanium-carbon (SiGeC) alloy (see Wang, Fig.25 as shown above).
Regarding Claim 4: Wang discloses a monolithic avalanche photodiode (APD) configured to receive an incident light as set forth in claim 1 as above. Wang further teaches wherein: the optical waveguide has an upper surface and a lower surface, the 
the optical coupler is integrally formed on the upper surface of the optical waveguide (see Wang, Fig.25 as shown above), 
optical reflector (2432) is disposed below the lower surface of the optical waveguide (see Wang, Fig.25 as shown above), 
the incident light arrives at the optical coupler substantially along a vertical direction (see Wang, Fig.25 as shown above), and
the active region is disposed lateral to the optical waveguide along a horizontal direction substantially orthogonal the vertical direction (see Wang, Fig.25 as shown above).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 2018/0102442 A1, hereinafter refer to Wang) as applied to claim 1 above, and further in view of Wang et al. (U.S. 2016/0308075 A1, hereinafter refer to Wang’075).
Regarding Claim 2: Wang discloses a monolithic avalanche photodiode (APD) configured to receive an incident light as applied to claim 1 above. Wang is silent upon explicitly disclosing wherein the optical reflector comprises aluminum (Al), copper (Cu), aluminum-copper (AlCu) alloy, or other reflective material compatible to a complementary-metal-oxide-semiconductor (CMOS) fabrication process.
Before effective filing date of the claimed invention the disclosed materials were known as alternative material for forming Bragg reflector in order to improve light transiting in the absorbing layer.
2176) comprises aluminum (Al), copper (Cu), aluminum-copper (AlCu) alloy, or other reflective material compatible to a complementary-metal-oxide-semiconductor (CMOS) fabrication process (see Wang’075, Fig.21 as shown below and ¶ [0197]- ¶ [0198]).

    PNG
    media_image2.png
    276
    474
    media_image2.png
    Greyscale

Wang discloses the claimed invention except for the material of reflector. Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Wang and Wang’075 to enable the known material as taught by Wang’075 in order to improve light transiting in the absorbing layer, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for improving light transiting in the absorbing layer involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416. 
Claims 5-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 2018/0102442 A1, hereinafter refer to Wang) as applied to claim 4 above, and further in view of Huang et al. (U.S. 2018/0180805 A1, hereinafter refer to Huang).
Regarding Claim 5: Wang discloses a monolithic avalanche photodiode (APD) configured to receive an incident light as applied to claim 4 above. Wang further teaches wherein: the absorption layer (I Si and/or GeSi and/or Ge) is adjacent to the epitaxial structure in the vertical direction (see Wang, Fig.25 as shown above), 
the epitaxial structure (note: the bottom N Si, I Si, and P Si/GeSi, P Si/GeSi equals to the claimed epitaxial structure) comprises a p-type field control layer, a n-type field control layer and an intrinsic multiplication layer disposed between the p-type field control layer and the n-type field control layer, the intrinsic multiplication layer, the p-type field control layer and the n-type field control layer disposed adjacent to each other in the vertical direction (see Wang, Fig.25 as shown above).
Wang is silent upon explicitly disclosing wherein the pair of electrical conductors comprises a p+ contact layer and a n+ contact layer each extending in a plane substantially parallel with the horizontal direction, the absorption layer and the epitaxial structure being disposed between the p+ contact layer and the n+ contact layer.
Before effective filing date of the claimed invention the disclosed pair of electrical conductors to comprises a p+ contact layer and a n+ contact layer each extending in a plane substantially parallel with the horizontal direction, the absorption layer and the epitaxial structure being disposed between the p+ contact layer and the n+ contact layer in order to obtain a fully integrated avalanche photodiode.
For support see Huang, which teaches wherein the pair of electrical conductors (280/290) comprises a p+ contact layer (270) and a n+ contact layer (220) each 260) and the p-type field control layer (250), a n-type field control layer (230) and an intrinsic multiplication layer (240) being disposed between the p+ contact layer (270) and the n+ contact layer (220) (see Huang, Fig.2 and ¶ [0015]- ¶ [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Wang and Huang to enable an n+ contact layer (220) between the substrate and an n-type field control layer (230) as taught by Huang in order to obtain a fully integrated avalanche photodiode (see Huang, Fig.2 and ¶ [0015]- ¶ [0017]).
In addition, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to replace the Wang N Si layer with Huang heavily-doped n-type (n+) Si contact layer 220 and an n-type Si layer 230 known to lead to fully integrated avalanche photodiode production, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. 
Hence, modifying the Wang prior art according to the teachings of Huang to enable an n+ contact layer (220) between the substrate and an n-type field control layer (230) necessary results the claimed limitation of the absorption layer and the epitaxial structure to be disposed between the p+ contact layer and the n+ contact layer.
Regarding Claim 6: Wang as modified teaches a monolithic avalanche photodiode (APD) configured to receive an incident light as set forth in claim 5 as above. The combination of Wang and Huang further teaches wherein the absorption layer (260) has a thickness in the vertical direction in a range of 100 - 700 nanometers 300 nm to 800 nm) and comprises intrinsic germanium (Ge) having a carrier concentration in a range of 5e14 - 5e16 (1e14 - 1e16) per cubic centimeter (cm-3) (see Huang, Fig.2 and ¶ [0019]).
The combination of combination of Wang and Huang teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for doping concentration and thickness of the layers through routine experimentation and optimization to obtain optimal or desired device performance because the doping concentration and thickness of the layers is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 7: Wang as modified teaches a monolithic avalanche photodiode (APD) configured to receive an incident light as set forth in claim 5 as above. The combination of Wang and Huang further teaches wherein the monolithic APD is fabricated on a silicon-on-insulator (SOI) substrate, the SOI substrate comprising a bulk silicon substrate, a buried oxide (BOX) (oxide) layer disposed on top of the bulk silicon substrate, and a top silicon layer disposed on top of the BOX layer (see Wang, Fig.25 as shown above and see Huang, Fig.2).
Regarding Claim 8: Wang as modified teaches a monolithic avalanche photodiode (APD) configured to receive an incident light as set forth in claim 7 as above. The combination of Wang and Huang further teaches wherein optical reflector 2432) is separated from the lower surface of the optical waveguide by the BOX layer (see Wang, Fig.25 as shown above).
Regarding Claim 9: Wang as modified teaches a monolithic avalanche photodiode (APD) configured to receive an incident light as set forth in claim 7 as above. The combination of Wang and Huang further teaches wherein: the n+ contact layer (220) is formed in the top silicon layer in a region doped by a n-type dopant and disposed adjacent to the n-type field control layer (230) (see Huang, Fig.2),
the p+ contact layer (P Si/270) comprises amorphous silicon doped by a p-type dopant and is disposed adjacent to the absorption layer (I Si and/or GeSi and/or Ge /260) (see Wang, Fig.25 as shown above and see Huang, Fig.2 and ¶ [0015]), and
the absorption layer (I Si and/or GeSi and/or Ge /260) is disposed adjacent to the p-type field control layer (P Si and/or GeSi and/or Ge/ 250) (see Wang, Fig.25 as shown above and see Huang, Fig.2).
Regarding Claim 10: Wang as modified teaches a monolithic avalanche photodiode (APD) configured to receive an incident light as set forth in claim 9 as above. The combination of Wang and Huang further teaches wherein: the n+ contact layer (220) has a thickness in a range of 150 - 400 nanometers (nm) (100 nm to 500 nm) and comprises silicon (Si) doped by a n-type dopant having a doping concentration in a range of 5e18 - 5e19 (3e18 - 3e19) per cubic centimeter (cm-3) (see Huang, Fig.2 and ¶ [0023]),
the p+ contact layer (270) has a thickness in a range of 50 - 200 nm and comprises amorphous silicon doped by a p-type dopant having a doping concentration in a range of 5e18 - 5e19 cm-3 (3e18 - 3e19 cm-3) (see Huang, Fig.2 and ¶ [0023]),

the p-type dopant comprises boron (B) (see Wang, Fig.25 as shown above and ¶ [0205]).
The combination of combination of Wang and Huang teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for doping concentration and thickness of the layers through routine experimentation and optimization to obtain optimal or desired device performance because the doping concentration and thickness of the layers is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 11: Wang as modified teaches a monolithic avalanche photodiode (APD) configured to receive an incident light as set forth in claim 7 as above. The combination of Wang and Huang further teaches wherein: the p+ contact layer (P Si and/or GeSi and/or Ge/ 270) is formed in the top silicon layer in a region doped by a p-type dopant and disposed adjacent to the p-type field control layer (P Si and/or GeSi and/or Ge/ 250) (see Wang, Fig.25 as shown above and see Huang, Fig.2),
the n+ contact layer (220) comprises amorphous silicon doped by a n-type dopant and is disposed adjacent to the absorption layer (260) (see Huang, Fig.2), and
260) is disposed adjacent to the n-type field control layer (230) (see Huang, Fig.2).
Regarding Claim 12: Wang as modified teaches a monolithic avalanche photodiode (APD) configured to receive an incident light as set forth in claim 11 as above. The combination of Wang and Huang further teaches wherein: the p+ contact layer (270) has a thickness in a range of 150 - 400 nanometers (nm) (50 nm to 200 nm) and comprises silicon (Si) doped by a p-type dopant having a doping concentration in a range of 5e18 - 5e19 (3e18 - 3e19) per cubic centimeter (cm-3) (see Huang, Fig.2 and ¶ [0018]),
the n+ contact layer (220) has a thickness in a range of 50 - 200 nm (100 nm to 500 nm) and comprises amorphous silicon doped by a n-type dopant having a doping concentration in a range of 5e18 - 5e19 (5e18 - 5e19) cm-3  (see Huang, Fig.2 and ¶ [0023]- ¶ [0024]),
the n-type dopant comprises arsenic (As) or phosphorus (P) (see Wang, Fig.25 as shown above and ¶ [0205]), and 
the p-type dopant comprises boron (B) (see Wang, Fig.25 as shown above and ¶ [0205]). 
The combination of combination of Wang and Huang teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for doping concentration and thickness of the layers through routine experimentation and optimization to obtain optimal or desired device performance because the doping concentration and thickness of the layers is a result-effective variable and there is no 
Regarding Claim 13: Wang as modified teaches a monolithic avalanche photodiode (APD) configured to receive an incident light as set forth in claim 7 as above. The combination of Wang and Huang further teaches wherein the BOX (oxide) layer has a thickness in a range of 1000 – 4000 (2000) nanometers (nm) (see Wang, Fig.25 as shown above, ¶ [0215], and ¶ [0255]).
The combination of combination of Wang and Huang teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for thickness of the BOX (oxide) layer through routine experimentation and optimization to obtain optimal or desired device performance because the thickness of BOX (oxide) layer is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05  
Regarding Claim 14: Wang as modified teaches a monolithic avalanche photodiode (APD) configured to receive an incident light as set forth in claim 7 as above. The combination of Wang and Huang further teaches wherein the optical waveguide is formed in the top silicon (N Si) layer, and wherein the optical coupler comprises an optical grating having a pitch in a range of 50 - 500 nm (spacing between holes can vary from 10 nm to 10000 nm) and a depth in a range of 20 - 200 nanometers (nm) (hole depth can range from 300 nm to 5000 nm) (see Wang, Fig.25 as shown above, Fig.38, ¶ [0256], and ¶ [0322]).
The combination of combination of Wang and Huang teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the pitch and depth of the hole through routine experimentation and optimization to obtain optimal or desired device performance because the pitch and depth of the hole is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05  
Regarding Claim 15: Wang as modified teaches a monolithic avalanche photodiode (APD) configured to receive an incident light as set forth in claim 14 as above. The combination of Wang and Huang further teaches wherein the epitaxial structure (N Si/I Si/ P Si) having a sidewall extending in the vertical direction (see Wang, Fig.36 and ¶ [0292]), the monolithic APD further comprising:
a passivation (3650/3612) covering at least the upper surface of the optical waveguide and the sidewall of the epitaxial structure (see Wang, Fig.36),
wherein the passivation (3650/3612) comprises silicon dioxide (see Wang, Fig.36 and ¶ [0292]).

Therefore, it would have been obvious to one of ordinary skill in the art to enable an oxide encapsulation layer to Wang structure Figure 25 as taught by Huang in order to protect the structure of Wang from environmental damage.
 Hence, practicing the combination of Wang and Huang necessary results the claimed limitation of a passivation covering at least the upper surface of the optical waveguide and the sidewall of the epitaxial structure. 
Regarding Claim 16: Wang as modified teaches a monolithic avalanche photodiode (APD) configured to receive an incident light as set forth in claim 7 as above. The combination of Wang and Huang further teaches wherein the optical waveguide has a thickness substantially equal to a sum of a thickness of the top silicon layer (N Si) and a thickness of the epitaxial structure, and wherein the optical coupler comprises an optical grating having a pitch in a range of 200 - 1000 nm (spacing between holes can vary from 10 nm to 10000 nm) and a depth in a range of 50 - 500 nanometers (nm) (hole depth can range from 300 nm to 5000 nm) (see Wang, Fig.25 as shown above, Fig.38, ¶ [0256], and ¶ [0322]).
The combination of combination of Wang and Huang teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the pitch and depth of the hole through routine experimentation and optimization to obtain optimal or desired device performance because the pitch and depth of the hole is 
Regarding Claim 17: Wang as modified teaches a monolithic avalanche photodiode (APD) configured to receive an incident light as set forth in claim 16 as above. The combination of Wang and Huang further teaches the absorption layer (I Si and/or GeSi) having a sidewall extending in the vertical direction (see Wang, Fig.36 and ¶ [0292]), the monolithic APD further comprising:
a passivation (3650/3612) covering at least the upper surface of the optical waveguide and the sidewall of the absorption layer (I Si and/or GeSi) (see Wang, Fig.36 and ¶ [0292]),
wherein the passivation (3650/3612) comprises silicon dioxide (see Wang, Fig.36 and ¶ [0292]).
In addition, Huang teaches an oxide layer encapsulating the fully integrated avalanche photodiode for protecting the fully integrated avalanche photodiode from environmental damage.
Therefore, it would have been obvious to one of ordinary skill in the art to enable an oxide encapsulation layer to Wang structure Figure 25 as taught by Huang in order to protect the structure of Wang from environmental damage.
 Hence, practicing the combination of Wang and Huang necessary results the claimed limitation of a passivation covering at least the upper surface of the optical waveguide and the sidewall of the epitaxial structure. 
Regarding Claim 18: Wang as modified teaches a monolithic avalanche photodiode (APD) configured to receive an incident light as set forth in claim 7 as above. The combination of Wang and Huang further teaches wherein the optical waveguide has a thickness between a first thickness and a second thickness, wherein the first thickness is a thickness of the top silicon layer (N Si), and wherein the second thickness equals to a sum of the first thickness and a thickness of the epitaxial structure (see Wang, Fig.25 as shown above and Fig.38). 
Regarding Claim 20: Wang as modified teaches a monolithic avalanche photodiode (APD) configured to receive an incident light as set forth in claim 5 as above. The combination of Wang and Huang further teaches the active region further comprising a compensation layer (a portion of Bragg layer of the top P Si and/or GeSi and/or Ge layer which is formed under I Si and/or GeSi and/or Ge layer equals to the claimed ) disposed between the absorption (I Si and/or GeSi and/or Ge) layer and the epitaxial structure, the compensation layer (a portion of Bragg layer of the top P Si and/or GeSi and/or Ge layer) capable of reducing a defect state concentration at an interface between the absorption layer (I Si and/or GeSi and/or Ge) and the epitaxial structure (see Wang, Fig.25 as shown above).
Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BITEW A DINKE/Primary Examiner, Art Unit 2896